Electronically Filed
                                                         Supreme Court
                                                         SCAD-XX-XXXXXXX
                                                         30-APR-2020
                                                         08:06 AM



                           SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                   OFFICE OF DISCIPLINARY COUNSEL,
                             Petitioner,

                                 vs.

                         CHARLES H. BROWER,
                             Respondent.



                       ORIGINAL PROCEEDING
    (ODC Case Nos. 15-010-9229, 15-023-9242 and 15-041-9260)

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon review of the record in this matter, and the

briefs submitted by the parties, we find and conclude, by clear

and convincing evidence, that Respondent Charles H. Brower, in

Office of Disciplinary (ODC) Case No. 15-010-9229, violated Rules

1.2(a), 1.4(a)(2), 1.4(a)(3), and 1.4(b) of the Hawai#i Rules of

Professional Conduct (HRPC) (2014).     We also find, however, that

the client did not ultimately suffer any injury as a result of

this misconduct.
          We also find and conclude that, in ODC Case No. 15-041-

9260, Respondent Brower violated HRPC Rules 1.5(a), 3.4(e), and

8.4(c) (1994).

          We find, in aggravation, Respondent Brower has

substantial experience in the practice of law and has received a

single, minor, prior discipline.   We find, in mitigation, that he

was forthcoming and cooperative in the disciplinary proceedings

and has a good reputation in the legal community. Therefore,

          IT IS HEREBY ORDERED that Respondent Brower is

privately reprimanded.

          IT IS FURTHER ORDERED that Respondent Brower shall

submit proof of payment of $10,015.64 in restitution to his

client in ODC Case No. 15-041-9260, within 30 days of the entry

date of this order. Proof of full restitution may include an

affidavit from the former client, averring to that fact.

Respondent Brower is hereby notified that failure to timely

provide proof of restitution may result in further discipline.

          IT IS FURTHER ORDERED that Respondent Brower shall bear

the costs of these disciplinary proceedings, upon the approval of

a timely submitted verified bill of costs by ODC, pursuant to

RSCH Rule 2.3(c).

          DATED: Honolulu, Hawai#i, April 30, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson